Citation Nr: 1221515	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic upper extremity disability, left arm and left shoulder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1955 to September 1957.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the issue on appeal in June 2005 and April 2008 for additional development.  

In January 2009, the Board denied the Veteran's claim for service connection for chronic upper extremity disability, left arm and left shoulder.  The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued a Memorandum Decision setting aside the Board's decision denying the claim for service connection, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

A review of Virtual VA reveals no additional pertinent records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left shoulder disability was noted on the Veteran's report of entrance examination, and service treatment records reflect left shoulder complaints; however, the most persuasive medical opinion evidence on the question of whether the disability was aggravated (permanently worsened beyond natural progression) during or as a result of active military service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for chronic upper extremity disability, left arm and left shoulder, are not met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letters mailed in September 2003 and August 2008.  

After issuance of these letters, and opportunity for the Veteran to respond, the October 2008 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records and the report of a September 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.




II.  Factual Background

The Veteran's service treatment records include an August 1955 pre-induction examination indicating that the Veteran complained of an injury to the left shoulder joint 5 years prior to examination.  There was no limitation of motion or creptitiation found.  Function was noted to be good.  An x-ray was negative.  

A December 1955 statement from the Veteran's private physician, Dr. G. notes that he treated the Veteran pre-service for an injury to the left clavical involving the proximal articulation and, to a lesser extent, the acromioclavicular joint.  He indicated that the Veteran had a stretching of the acromio-sternal ligaments with some subluxation of that joint.  He noted that the Veteran went in for a recheck and x-ray of the left clavicle because of the periodic pain and numbness the Veteran experienced in the left arm and hand.  Dr. G. indicated that an x-ray of the left clavicle was negative for bone pathology.  There was marked crepitation in the acromioclavicular joint, and he noted that there was the probability that he was getting some mechanical arthritis in that joint.  

In December 1955, chronic sternoclavicular separation by history was noted.  It was indicated that the Veteran had experienced difficulties while on active duty.  The examiner noted that x-ray showed acromioclavicular joint separation in 1948.  In January 1956, "joint separation in 1948, pain since" was noted.  However, x-rays showed no abnormality of the left shoulder.  A February 1956 notation reflects that the Veteran reported left acromioclavicular separation in 1948, and said that he had a letter from his doctor to prove it.  An examination was essentially negative.  There was full range of motion, but some gross crepitation about the superior angle of the left scapula was present.  An x-ray of the left shoulder was negative.  An assessment of voluntary crepitation of the left shoulder was noted.   No other complaints or treatment related to the left shoulder in service were documented.  There were no left shoulder or arm abnormalities noted on the Veteran's September 1957 discharge examination.

The record contains an October 1962 VA examination.  Complaints concerning other disorders were noted, there were no recorded complaints concerning the left shoulder.  On examination it was noted that there was no swelling, heat, redness, or limitation of motion of any of the joints of the extremities.

Also on file is a private medical review dated in June 1980.  Appellant was seen for complaints concerning his back and neck.  He had complaints following a motor vehicle accident.  No shoulder complaints are recorded and no pertinent findings are entered.  It was noted that there was good strength in the extremities and no evidence of muscle atrophy.

Following service, a December 1992 private x-ray of the left shoulder revealed evidence of an old fracture involving the posterolateral aspect of the fifth rib.  There were minimal degenerative changes at the acromioclavicular joint.  There was slight upward migration of the humeral head with mild narrowing of the acromiohumeral space.  The examiner could not rule out rotator cuff injury.

A May 1998 VA outpatient treatment report reflects that the Veteran complained of left upper arm and shoulder pain.  It was noted that he lifted a heavy door 5 days prior to examination, and that he had no other history of injury.  There was tenderness to the left subacromial bursa and biceps tendon.  An impression of left shoulder bursitis was indicated.  A May1998 x-ray revealed findings suggestive of calcific peritendonitis in the region of the supraspinatous tendon and milder superior migration of the humeral head with scalloping of the undersurface of the distal acromion, suggestive of chronic rotator cuff tear.

A December 2004 statement from private physician Dr. B. notes that he had reviewed records presented by the Veteran in reference to his left shoulder pain.  He noted that the Veteran's x-rays were normal at the time of induction in 1955, and that the Veteran reported that he subsequently injured his shoulder while in basic training and began to have increased pain in the shoulder at that point.  A subsequent x-ray in 1956 showed acromioclavicular joint separation.  Dr. B. indicated that more recent films revealed changes with chronic rotator cuff tear.  He noted that it appeared that the Veteran's pre-existing shoulder injury was exacerbated during his military service.  In so finding he noted that while x-rays were normal at the time of induction later x-rays during service began to show problems.    

A July 2005 statement from private physician Dr. L. notes that the Veteran was inducted into the military and injured his left upper extremity during basic training.  The Veteran described problems with his left shoulder since service.  A January 1956 x-ray showed subluxation of the left acromioclavicular joint.  Dr. L notes that, significant in the Veteran's past medical history is the fact that he had previous problems with his left shoulder secondary to a subluxation of the sternoclavicular joint-which is the part of the clavicle opposite from the acromioclavicular joint.  He also noted that recent imaging studies of the left shoulder show a chronic rotator cuff tear, probably secondary to degenerative changes in the distal acromion and the acromioclavicular joint.  In sum, Dr. L. found that the Veteran had pre-existing problems with the sternoclavicular joint, and that the Veteran injured his acromioclavicular joint during basic training.  He opined that he could state with reasonable medical certainty that it is more than likely that the injury that occurred in August 1955 is the cause of his acromioclavicular problem.  

On VA examination in September 2008, the examiner indicated that he reviewed the Veteran's claims file, including his service treatment records.  He noted that, upon reviewing this record, there was evidence that the Veteran had a preexisting left shoulder condition, as evidenced by Dr. G.'s December 1955 statement.  The Veteran stated that at age 8 or 9, he had an injury to his left shoulder and the medical part of the clavicle came out anteriorly from the sternum.  He was treated, the sternoclavicular dislocation was reduced, and he then had a virtually normal shoulder.  The examiner noted that for an injury like this to occur, it takes significant trauma to the extremity because this joint is exceedingly stable and is often associated with severe chest trauma.  It would also result in trauma to the other joints associated with the clavicle including the acromioclavicular and shoulder joints.  The Veteran reported that he was eventually accepted into service, and almost immediately after entering he injured his left shoulder when his clothing got caught on a part of a door while getting out of vehicle.  He stated that he went to seek medical attention, and they diagnosed a separation of the left shoulder.  The examiner noted that there was documentation of this, but the rest of his service treatment records did not make mention of a shoulder problem.  

At the time of examination, the Veteran complained of discomfort in the in the left shoulder.  He reported chronic problems with his left shoulder since he left service.  He indicated that although he complained about it, nothing was ever done and no treatment was given.  He stated that he sought service connection around 3 years prior to examination because he was discouraged from filing earlier due to being told that since it was a peace-time injury, it would not be considered service connected.  After a physical examination and review of x-rays, the examiner notes that there were findings of a rotator cuff lesion, and he assigned of left shoulder rotator cuff tendonitis. 

The examiner found that the Veteran had a preexisting shoulder injury that was documented prior to entering into the military.  He noted that the type of injury was quite serious and hence it was likely that the Veteran had some injury to the entire left shoulder girdle.  The examiner noted there was evidence of one episode of injury to the left upper extremity in service, diagnosed as a separation of the shoulder.  However, he noted that recent x-rays showed perfect alignment of the acromioclavicular joint and hence it is not possible that there was an acromioclavicular dislocation or subluxation indicating separation of the shoulder.  The examiner opined that there were many conditions that could lead to a diagnosis of rotator cuff tendonitis, such as the injury the Veteran sustained in his teen years.  The examiner discussed Dr. L.'s opinion that the injury that occurred in 1955 is the cause of the Veteran's current acromioclavicular joint problems.  However, given that the acromioclavicular joint was normally aligned, the examiner found that Dr. L. was mistaken as to his diagnosis.  The examiner opined that one episode of an injury that apparently resolved during service cannot be blamed for the subsequent rotator cuff lesions that the Veteran might have over a span of 50 years.  Hence, he determined that it is less likely as not that the Veteran's current left shoulder rotator cuff tendonitis is related to the injury sustained in service, nor did the disability have its onset in service. 

The Veteran also submitted a drawing with explanation indicating that he injured the sternoclavicular joint prior to service, and reinjured this joint when his left arm got stuck while exiting from a truck.  He also expressed his belief that he injured the acromioclavicular joint during basic training.

III.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for upper extremity disability, left arm and left shoulder must be denied.

As noted above, a left shoulder disability was clearly noted on the Veteran's entrance examination, and a 1955 statement from the Veteran's treating physician clearly documents pre-service injury to the shoulder. The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to a left shoulder disability does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  However, the question is whether the pre-existing left shoulder disability was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this regard, the Board notes that there is conflicting medical opinion evidence as to whether the Veteran's pre-existing left shoulder disability was aggravated in service or worsened beyond the natural progression as a result of service.  In this regard, the Board notes that there are conflicting medical opinions of record.  While private physicians Dr. B. and Dr. L. both indicated that the Veteran's current injury stems from service, the September 2008 VA examiner found no such relationship.

Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds the opinion of the September 2008 VA examiner to be more probative.  In so finding, the Board notes that both Dr. B. and Dr. L. supported their opinions on their observations that the Veteran had some acromioclavicular joint problems.  However, subsequent records indicated that the Veteran's left acromioclavicular joint was normally alight.  Thus, the rationale behind their opinions is not adequately explained.  Additionally, neither Dr. B. nor Dr. L. addressed the fact that there is no continuity of complaints and treatment for the claims left shoulder disability following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  To the extent that these opinions are based on medical history as provided by the Veteran, this noted history did not fully square with the facts reported in the contemporaneous medical records.  As such, that history does not provide a basis for sound opinions.  

Significantly, it is noted that the objective findings of the VA examination of 1962 and the private report of 1980 reveal no evidence that there were continuing problems with the left shoulder.  There were no pertinent complaints, although there were complaints of other disorders.  Nothing suggests that the shoulder was at issue at that time.  Moreover, when seen in 1998 he gave a history of an intercurrent injury to the shoulder when lifting a heavy door, 5 days prior to the exam.  He gave no other history of injury.  This is deemed highly probative as he was seeking treatment at the time of the report.

Additionally, the September 2008 VA examination was based on a thorough review of the record, including service treatment records, post-service findings, and the private physicians' opinions.  The examiner noted that the Veteran's acromioclavicular joint was normally aligned and concluded that the previous examiners were mistaken as to the diagnosis of the injury.  Additionally, the examiner concluded that one acute episode of an injury in service could not be responsible for the current disability that developed many years after service.  

As the most persuasive medical opinion on the question of aggravation weighs against the claim, the evidence does not support a finding that the Veteran's left shoulder disability increased in severity during, or as a result of, service, and the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R.      § 3.306.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.  He has entered a drawing to the effect that the pre-service injury is at a different location from the claimed in-service injury.  This is not consistent with the history recorded on the service records and is not otherwise considered credible.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted continuity of left shoulder symptoms since the in-service injury.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's assertions of continuity of symptoms up 1992, when an x-ray report reflects minimal degenerative changes at the acromioclavicular joint.  Rather, as noted above, no further left shoulder complaints were noted in service outside of the one episode, or within the first few years following discharge from service.  There are no other records discussing left arm or shoulder disability for over 30 years after discharge from service.  As noted, when the Veteran did seek treatment for the left shoulder in May 1998, he indicated that he experienced pain after lifting a heavy door and had not experienced prior injury.  As such his statements are not deemed credible.

In addition, the Veteran's assertions are further contradicted by the fact that he did not file an original claim for service connection for the disability for decades following service.  While on VA examination in September 2008 the Veteran indicated that he did not file for service connection for a left shoulder disability at an earlier time because think he was eligible with his peace-time service, the record reflects that he filed for service connection for other disabilities shortly after his discharge, including urethritis, tonsillitis, bronchitis, arthritis of the right knee, pneumonia, and stomach disorder.  These claimed disabilities were denied in a September 1960 rating decision.  Despite his contentions of chronic left shoulder pain since service, he did not file an initial claim for service connection for left shoulder disability along with these initial claims, nor did he file an original claim for service connection for this disability until May 1986-nearly 30 years after his discharge from service.  

The Board also points out that, in rendering the probative opinion on the question of medical nexus, the September 2008 VA examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of left shoulder symptoms since service-and still rendered a medical opinion that is adverse to the claim. 

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only competent, probative medical opinion to address these assertions.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current left shoulder disability and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of continuity of left shoulder symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for chronic upper extremity disability, left arm and left shoulder, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic upper extremity disability, left arm and left shoulder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


